





TRANSITION AGREEMENT
This Transition Agreement (this “Agreement”) is made and entered into this 15th
day of October 2018 (the “Effective Date”), by and between Electronics For
Imaging, Inc., a Delaware corporation (the “Company”), and Guy Gecht
(“Executive”).


RECITALS
Executive is currently employed by the Company as its Chief Executive Officer
and President. Executive desires to resign from these positions with Company on
the terms and conditions set forth herein.
Executive and the Company are parties to an Executive Employment Agreement dated
as of January 27, 2014 (the “Current Employment Agreement”), an Indemnity
Agreement dated as of February 15, 2008 (the “Indemnity Agreement”), and an
Employment, Confidential Information and Invention Assignment Agreement dated
November 6, 1995 (the “1995 Confidentiality Agreement”).
NOW, THEREFORE, in consideration of the above recitals incorporated herein and
the mutual covenants and promises contained herein and other good and valuable
consideration, the receipt and sufficiency of which are hereby expressly
acknowledged, the Company and Executive agree as follows:
1.    Retirement. Executive hereby voluntarily resigns his position as Chief
Executive Officer and President of the Company, resigns from his employment with
the Company, and resigns and from each and every other position (as an officer,
director, employee, member, manager and in any other capacity) with the Company
and each of its affiliates that Executive may hold (other than as a member of
the Company’s Board of Directors (the “Board”)), effective on the Effective
Date.
2.    Compensation. Executive agrees that the Company has paid Executive all
wages, bonuses, commissions and any other compensation earned by Executive
during his employment with the Company (or any of its affiliates). Following the
Effective Date, Executive will not be entitled to receive any further
compensation or benefits arising out of his employment or any other relationship
with the Company or any of its affiliates, except (a) as provided for in the
Consulting Agreement (as defined in Section 3), and (b) compensation that
Executive may be entitled to for his service after the Effective Date as a
non-employee member of the Board (which will be in accordance with the Company’s
compensation arrangements for its non-employee directors, as approved by the
Board and as in effect from time to time (the “Director Compensation Policy”)).
For clarity, as Executive has previously been employed by the Company and
previously served on the Board, he will not be entitled to an initial equity
award in connection with becoming a non-employee director, but will be entitled
in the future (so long as he serves on the Board) to regular annual equity
awards and cash compensation to the extent provided in the Director Compensation
Policy. Executive agrees to promptly submit any business expenses he incurred
during his employment with the Company (to the extent not previously reimbursed)
in accordance with the Company’s expense reimbursement policies.


1

--------------------------------------------------------------------------------





Executive’s coverage under the Company’s group healthcare insurance plan will
end on October 31, 2018; provided, however, that Executive will be eligible to
continue healthcare coverage for Executive and his eligible dependents under the
Company’s group health insurance plans in accordance with COBRA commencing on
November 1, 2018, provided that Executive makes a timely election for COBRA
coverage and Executive pays the monthly COBRA premiums necessary to continue
such coverage.
3.    Consulting Agreement. Concurrently with entering into this Agreement,
Executive and the Company are entering into the Consulting Agreement attached
hereto as Exhibit A (the “Consulting Agreement”). Executive acknowledges and
agrees that the Consulting Agreement (including, without limitation, the
continued vesting of Executive’s equity awards previously granted by the Company
to the extent set forth in the Consulting Agreement and subject to the terms and
conditions of the Consulting Agreement, and regardless of the actual term the
consulting services pursuant to the Consulting Agreement are provided)
constitutes payments and benefits that Executive would not otherwise be entitled
to receive without entering into this Agreement and constitutes valuable and
adequate consideration for the terms, conditions, and releases provided by
Executive in this Agreement. Notwithstanding anything to the contrary in the
Consulting Agreement, if Executive revokes this Agreement (or any portion of it)
pursuant to Section 6 or any revocation right provided by applicable law, then
the Consulting Agreement shall be void and of no effect.
4.    Confidentiality Agreement; Indemnity Agreement; Employment Agreements.
Concurrently with entering into this Agreement, Executive and the Company are
entering into a Confidential Information and Invention Assignment Agreement
dated as of the Effective Date (the “New Confidentiality Agreement”). The New
Confidentiality Agreement shall continue in full force and effect in accordance
with its terms. As a material condition of this Agreement, Executive represents
and agrees that he has not previously breached the 1995 Confidentiality
Agreement or the New Confidentiality Agreement, and he agrees to observe and
abide by the terms of the New Confidentiality Agreement. The Indemnity Agreement
shall remain in full force and effect in accordance with its terms. The Current
Employment Agreement is hereby terminated, and neither Executive, the Company,
nor any Company affiliate shall have any further right, benefit or obligation
under the Current Employment Agreement; provided that the second paragraph of
Section 10 of the Current Employment Agreement continues in effect. For clarity,
all other employment agreements between Executive and the Company were
previously terminated and neither the Executive, the Company, nor any Company
affiliate has any right, benefit or obligation under any such other employment
agreement.
5.    Release of Claims. Executive agrees that the consideration provided for
above in Section 3 represents settlement in full of all outstanding obligations
owed to Executive by the Company, each of the Company’s affiliates, and each of
the officers, directors, agents and employees of the Company and each of its
affiliates, and is satisfactory consideration for the release of claims set
forth herein. On behalf of himself, and each of his heirs, family members,
executors and assigns, Executive hereby fully and forever releases the Company,
and each of its parent, subsidiary and affiliated companies, past and present,
and their successors, and each of its and their respective officers, agents,
directors, employees, investors, stockholders, administrators, attorneys,
affiliates, divisions, subsidiaries, parents, predecessor and successor
corporations, and assigns (the “Releasees”), from, and agree not to sue
concerning, or in any manner to institute, prosecute or pursue, or cause to be
instituted, prosecuted, or pursued, any


2

--------------------------------------------------------------------------------





claim, charge or cause of action relating to any matters of any kind, whether
presently known or unknown, suspected or unsuspected, that Executive may possess
against any of the Releasees arising from any omissions, acts or facts that have
occurred up until and including the Effective Date (collectively, “Claims”)
including, without limitation, (i) any and all Claims relating to or arising
from Executive’s employment relationship with the Company and the termination of
that relationship; (ii) any and all Claims for wrongful discharge of employment;
termination in violation of public policy; discrimination; harassment;
retaliation; breach of contract, both express and implied (including but not
limited to the Current Employment Agreement and any prior employment
agreements); breach of a covenant of good faith and fair dealing, both express
and implied; promissory estoppel; negligent or intentional infliction of
emotional distress; negligent or intentional misrepresentation; negligent or
intentional interference with contract or prospective economic advantage; unfair
business practices; defamation; libel; slander; negligence; personal injury;
assault; battery; invasion of privacy; false imprisonment; and conversion; (iii)
any and all Claims for or arising out of any violation of any federal, state or
municipal law, regulation, ordinance, constitution or common law, including, but
not limited to, Title VII of the Civil Rights Act of 1964; the Civil Rights Act
of 1991; the Age Discrimination in Employment Act of 1967; the Americans with
Disabilities Act of 1990; the Fair Labor Standards Act; the Employee Retirement
Income Security Act of 1974; The Worker Adjustment and Retraining Notification
Act; the Sarbanes-Oxley Act; the California Fair Employment and Housing Act; the
California Family Rights Act; the California Business & Professions Code; and
the California Labor Code; (iv) any and all Claims for severance pay, bonus,
sick leave, holiday pay, vacation pay, paid time off, life insurance, health
and/or medical insurance or any other fringe benefit; and (v) any and all Claims
for attorneys' fees, costs and penalties. This release does not extend to any
claims that cannot be released as a matter of applicable law, any claims for any
breach of any obligations of the Company arising under this Agreement or any
claims arising after the date of this Agreement.


6.    ADEA Waiver. Executive expressly acknowledges and agrees that, by entering
into this Agreement, Executive is waiving any and all rights or claims that he
may have arising under the Age Discrimination in Employment Act, as amended (the
“ADEA”), which have arisen on or before the date that he signs this Agreement.
Executive further acknowledges and agrees that:


(a)    In return for this Agreement, Executive will receive compensation beyond
that which Executive was already entitled to receive before entering into this
Agreement;
(b)    Executive is hereby advised in writing to consult with an attorney before
signing this Agreement;
(c)    Executive is hereby informed that (i) Executive has 21 days within which
to consider the Agreement, (ii) the 21-day period to consider this Agreement
will not re-start or be extended if any changes (whether material or immaterial)
are made to this Agreement after the date it is first provided to Executive, and
(iii) if Executive signs this Agreement before the end of such 21-day period,
Executive acknowledges and agrees that Executive will have done so voluntarily
and with full knowledge that Executive was waiving his right to have 21 days to
consider this Agreement;


3

--------------------------------------------------------------------------------





(d)    Executive is hereby informed that he has seven (7) days following the
date that he signs this Agreement in which to revoke this waiver of ADEA claims,
and that this waiver of ADEA claims will become null and void if Executive
elects revocation during that time. Any revocation must be in writing and must
be received by the Company (delivered to its Chief Executive Officer) during the
seven-day revocation period. In the event that Executive exercises his right to
revoke this Agreement, the Agreement shall be null and void and neither the
Company nor Executive will have any rights or obligations under this Agreement
and Executive will not be entitled to the benefits set forth in Section 3; and
(e)    Nothing in this Agreement prevents or precludes Executive from
challenging or seeking a determination in good faith of the validity of this
waiver under the ADEA, nor does it impose any condition precedent, penalties or
costs from doing so, unless specifically authorized by federal law.
7.    Waiver of Unknown Claims. Executive acknowledges that, by signing this
Agreement, he intends for the general release of claims in Section 5 above to
extend to each and every Claim, demand and cause of action hereinabove specified
(and that are not specifically excluded above), including but not limited to
claims that are unknown or unsuspected by him. In so doing, Executive expressly
acknowledges that he is knowingly waiving rights he may have under any
applicable state, federal or local law that restricts the right of a person to
waive unknown or unsuspected claims, including but not limited to California
Civil Code Section 1542, which provides as follows:


A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.


8.    No Pending or Future Lawsuits. Executive represents that he has no
lawsuits, claims, or actions pending in his name, or on behalf of any other
person or entity, against the Company or any of the Releasees. Executive also
represents that he does not intend to bring any claims on his own behalf or on
behalf of any other person or entity against the Company or any of the
Releasees. Executive also agrees to opt out of any class or representative
action and to take such other steps as he has the power to take to disassociate
himself from any class or representative action seeking relief against the
Company and/or any other Releasee regarding any of the matters released
hereinabove.


9.    Cooperation. Executive agrees to cooperate with the Company and its
affiliates, including as may be reasonably necessary in the defense, prosecution
or investigation of any actual or potential claim, demand, dispute, lawsuit,
arbitration, subpoena, grievance or other legal proceeding (collectively
“Disputes”) initiated or currently in progress by or against the Company or any
of its affiliates; in connection with any audit of the Company’s financial
statements relating to a period of time he was employed by the Company; in
connection with any ongoing activity related to, or resignations from, any
boards of directors of the Company’s subsidiaries of which Executive may be a
member; and in connection with the orderly transition of his duties.


4

--------------------------------------------------------------------------------







10.    Protected Rights. Executive understands that nothing in this Agreement
limits Executive’s ability to file a charge or complaint with the Equal
Employment Opportunity Commission, the National Labor Relations Board, the
Occupational Safety and Health Administration, the Securities and Exchange
Commission or any other federal, state or local government agency or commission
(“Government Agencies”). Executive further understands that this Agreement does
not limit his ability to communicate with any Government Agencies or otherwise
participate in any investigation or proceeding that may be conducted by any
Government Agency, including providing documents or other information, without
notice to the Company. However, by signing this Agreement, Executive waives his
right to recover individual relief based on any claims asserted in such a charge
or complaint with the exception that this Agreement does not limit Executive’s
right to receive an award for information provided to any Government Agency
authorized to provide monetary or other awards to eligible individuals who come
forward with information that leads to an agency enforcement action.
Notwithstanding anything to the contrary herein, consistent with the federal
Defend Trade Secrets Act of 2016 (“DTSA”), nothing in this Agreement or the
Confidentiality Agreement is intended to limit Executive’s right (a) to disclose
the Company’s trade secrets in a confidential manner either to a federal, state
or local government official or to an attorney where such disclosure is solely
for the purpose of reporting or investigating a suspected violation of law, or
(b) to disclose the Company’s trade secrets in an anti-retaliation lawsuit or
other legal proceeding, so long as that disclosure or filing is made under seal
and Executive does not otherwise disclose such trade secrets, except pursuant to
court order.


11.    No Admission of Liability. Executive understands and acknowledges that
this Agreement constitutes a compromise and settlement of any and all potential
disputed claims as to the released matters set forth in Section 5 above. No
action taken by the Company, either previously or in connection with this
Agreement, shall be deemed or construed to be: (a) an admission of the truth or
falsity of any potential claims; or (b) an acknowledgment or admission by the
Company of any fault or liability whatsoever to Executive or to any third party.


12.    No Liens. Executive represents and warrants that (a) he has the capacity
to act on Executive’s own behalf and on behalf of all who might claim through
Executive to bind them to the terms and conditions of this Agreement; and (b)
there are no liens or claims of any lien or assignment in law or equity or
otherwise of or against any of the claims released herein.


13.    Miscellaneous.
13.1    Governing Law. This Agreement shall be deemed to have been executed and
delivered within the State of California, and the rights and obligations of the
parties hereunder shall be construed and enforced in accordance with, and
governed by, the laws of the State of California without regard to principles of
conflict of laws.
13.2    Amendments. This Agreement may not be modified or amended except in a
writing signed by an authorized officer of the Company and by Executive.
13.3    No Waiver. No waiver of any breach of any term or provision of this
Agreement shall be construed to be, nor shall be, a waiver of any other breach
of this Agreement. No waiver shall be binding unless in writing and signed by
the party waiving the breach.


5

--------------------------------------------------------------------------------





13.4    Severability. To the extent any provision of this Agreement shall be
invalid or unenforceable, it shall be considered deleted herefrom and the
remainder of such provision and of this Agreement shall be unaffected and shall
continue in full force and effect.
13.5    Assignment and Successors.
(a)    This Agreement is personal to Executive and shall not be assignable by
Executive. This Agreement shall be binding upon Executive’s heirs, executors,
administrators and other legal representatives.
(b)    The Company may assign its rights and obligations under this Agreement,
and this Agreement shall inure to the benefit of and be binding upon the Company
and its respective successors and assigns. As used herein, “successor” and
“assignee” shall include any person, firm, corporation or other business entity
which at any time, whether by purchase, merger or otherwise, directly or
indirectly acquires ownership of the Company or to which the Company assigns
this Agreement by operation of law or otherwise.
13.6    Tax Matters. The Company and Executive intend that all payments made and
benefits provided under this Agreement are either exempt from or comply with the
requirements of Section 409A of the Internal Revenue Code of 1986, as amended,
the regulations and other guidance thereunder and any state law of similar
effect (collectively “Section 409A”) so that none of the payments or benefits
will be subject to the adverse tax penalties imposed under Section 409A, and any
ambiguities herein will be interpreted to be so exempt. The payments and
benefits referenced and provided for in this Agreement are subject to all
applicable withholding requirements. Except for the Company’s withholding right,
Executive will be solely responsible for any and all taxes that may be due with
respect to the payments and benefits referenced and provided for in this
Agreement.
13.7    Entire Agreement. This Agreement, together with the second paragraph of
Section 10 of the Employment Agreement, the Indemnity Agreement, the
Confidentiality Agreement, and the Consulting Agreement (together, the
“Integrated Agreement”), embodies the entire agreement of the parties hereto
respecting the matters within its scope and is an integrated agreement. The
Integrated Agreement supersedes all prior or contemporaneous agreements of the
parties hereto and that directly or indirectly bear upon the subject matter
hereof. Any prior negotiations, correspondence, agreements, proposals or
understandings relating to the subject matter hereof or of any portion of the
Integrated Agreement shall be deemed to have been merged into the Integrated
Agreement, and to the extent inconsistent with the Integrated Agreement, such
negotiations, correspondence, agreements, proposals, or understandings shall be
deemed to be of no force or effect. The Integrated Agreement is a fully
integrated agreement. There are no representations, warranties, or agreements,
whether express or implied, or oral or written, with respect to the subject
matter hereof, except as expressly set forth in the Integrated Agreement. Any
written agreement evidencing an equity award previously granted by the Company
to Executive is outside of the scope of the integration provisions of the
preceding paragraph as to the terms and conditions of the award evidenced by
such agreement, as modified by the Consulting Agreement.


6

--------------------------------------------------------------------------------





13.8    Interpretation. Each party has cooperated in the drafting and
preparation of this Agreement. Hence, in any construction to be made of this
Agreement, the same shall not be construed against any party on the basis that
the party was the drafter.
13.9    Review of Agreement. Each party recognizes that this is a legally
binding contract and acknowledges and agrees that it or he, as the case may be,
party has had the opportunity to consult with legal counsel of its or his own
choice. Each party has cooperated in the drafting, negotiation and preparation
of this Agreement. Hence, in any construction to be made of this Agreement, the
same shall not be construed against either party on the basis of that party
being the drafter of such language. Executive specifically agrees and
acknowledges that he has read and understands this Agreement, is entering into
it freely and voluntarily, and has been advised to seek counsel prior to
entering into this Agreement and has had ample opportunity to do so.
13.10    Notices. All notices required or permitted hereunder shall be in
writing and shall be deemed effectively given: (i) upon personal delivery to the
party to be notified, (ii) when sent by confirmed electronic transmission
(including e-mail) if sent during normal business hours of the recipient, if
not, then on the next business day; (iii) two days after being sent by
registered or certified mail, return receipt requested, postage prepaid; or (iv)
one day after deposit with a nationally recognized overnight courier, specifying
next day delivery, with written verification of receipt. All communications
shall be sent: (x) if to the Company, to the Company at the address of its
principal executive offices and to the attention of its Chief Executive Officer,
(y) if to Executive, to Executive at his last address as reflected in the
Company’s payroll records, or (z) in either case, at such other address as such
party may designate by ten days advance written notice to the other party
hereto.
13.11    Supplementary Documents. All parties agree to cooperate fully and to
execute any and all supplementary documents and to take all additional actions
that may be necessary or appropriate to give full force to the basic terms and
intent of this Agreement and which are not inconsistent with its terms.
13.12    Headings; Construction. The section and paragraph headings and titles
contained in this Agreement are inserted for convenience only, and they neither
form a part of this Agreement nor are they to be used in the construction or
interpretation of this Agreement. Where the context requires, the singular shall
include the plural, the plural shall include the singular, and any gender shall
include all other genders and the neutral. Where specific language is used to
clarify by example a general statement contained herein, such specific language
shall not be deemed to modify, limit or restrict in any manner the construction
of the general statement to which it relates.
13.13    Counterparts. This Agreement may be executed in counterparts, and each
counterpart shall have the same force and effect as an original and shall
constitute an effective, binding agreement on the part of each of the
undersigned. Either party may execute this letter agreement by signing on the
designated signature block below, and by transmitting such signature page via
facsimile or e-mail (via PDF format) to the other party. Any signature made and
transmitted by facsimile or e-mail (via PDF format) for the purpose of executing
this letter agreement shall be deemed an original signature for purposes of this
letter agreement, and shall


7

--------------------------------------------------------------------------------





be binding upon the party transmitting its or his signature by facsimile or
e-mail (via PDF format).
[The remainder of this page has intentionally been left blank.]




















8

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, Executive and the Company have executed this Agreement as of
the Effective Date first set forth above.


“EXECUTIVE”


/s/ Guy Gecht                
Guy Gecht


“COMPANY”


Electronics For Imaging, Inc.,
a Delaware corporation




By:    /s/ Alex Grab            


Its:    CORPORATE SECRETARY
CHIEF LEGAL OFFICER




9

--------------------------------------------------------------------------------






EXHIBIT A
CONSULTING AGREEMENT
This Consulting Agreement (this “Agreement”) is made and entered into this 15th
day of October 2018 (the “Effective Date”), by and between Electronics For
Imaging, Inc., a Delaware corporation (the “Company”), and Guy Gecht
(“Consultant”).
RECITALS
Concurrently with entering into this Agreement, Consultant and the Company are
entering into a Transition Agreement (the “Transition Agreement”). The Company
and Consultant desire to enter into a relationship whereby Consultant will
provide to the Company certain services as the Company’s Board of Directors (the
“Board”) or the Company’s Chief Executive Officer (the “CEO”) may request from
time to time (the “Services”) on the terms set forth in this Agreement.
It is the parties’ intention that Consultant, in performing the Services, be an
independent contractor and that Consultant not be employed by the Company, and
that, to the fullest extent allowed by law, Consultant retain sole and absolute
discretion and judgment in the manner and means of performing the Services.
NOW, THEREFORE, in consideration of the above recitals incorporated herein and
the mutual covenants and promises contained herein and other good and valuable
consideration, the receipt and sufficiency of which is hereby expressly
acknowledged, the Company and Consultant agree as follows:
1.    Appointment as Consultant. The Company hereby appoints Consultant to act
as an independent consultant to provide the Services. Consultant hereby accepts
such engagement. The Services may include, as requested by the Board or by the
CEO, Consultant’s reasonable cooperation regarding the transition of his former
duties to the Company, reasonable cooperation with respect to any litigation or
audits of the Company or any of its subsidiaries, and advice as to such matters
as the Board or the CEO may request from time to time.
2.    Independent Contractor Status. Consultant and the Company agree that, with
respect to the performance of the Services, Consultant is not an employee of the
Company for any purpose whatsoever, including state and federal taxes and
workers’ compensation insurance. Neither this Agreement, the relationship
created between the parties hereto pursuant to this Agreement, nor any course of
dealing between the parties hereto is intended to create, or shall create, an
employment relationship, a joint venture, partnership or any similar
relationship between the Company and Consultant. The Company is interested only
in the results obtained by Consultant, who shall have sole control of the manner
and means of performing under this Agreement. Consultant does not have any
authority to bind the Company by contract or otherwise.
3.    Nature of Consultant's Relationship to the Company. Consultant is engaged
in Consultant’s own business independent of the Company, and the nature of
Consultant’s independent contractor relationship with the Company shall be
further defined as follows:


1

--------------------------------------------------------------------------------





(a)    Fringe Benefits. Consultant shall not receive any fringe benefits under
this Agreement whatsoever, and accordingly, shall receive no insurance benefits
(medical, dental or otherwise), disability income, vacation, holiday pay, sick
pay, or any other benefits. Consultant hereby waives the right to receive any
such benefits that the Company provides to its employees.
(b)    Workers’ Compensation. Consultant shall be solely responsible for
compensating any employee of Consultant. Consultant shall be solely responsible
with respect to reporting and withholding as to any compensation or benefits for
any such employee. No employee of Consultant shall have any right to any
compensation or benefit from the Company, and the Company shall have no
obligation as to any compensation or benefit for any employee of Consultant.
Consultant is not (and any employees employed by Consultant are not) entitled to
worker’s compensation benefits or unemployment compensation benefits provided by
the Company. Consultant shall be solely responsible for the payment of
Consultant’s worker’s compensation, unemployment compensation, and other such
payments for Consultant and any employees of Consultant. The Company will not
pay for worker’s compensation for Consultant or any employees of Consultant. the
Company will not contribute to a state unemployment fund for Consultant or any
employee of Consultant. The Company will not pay the federal unemployment tax
for Consultant or any employee of Consultant.
(c)    Consultant’s Expenses. Consultant shall be responsible for any expenses
incurred by Consultant in performing the Services hereunder, except that the
Company shall reimburse Consultant for any travel-related expenses incurred by
Consultant in connection with any travel requested by the Company. Consultant
agrees to promptly submit to the Company customary documentation to substantiate
any such travel-related expenses, and the Company will make any required
reimbursement payment promptly after receiving such documentation from
Consultant.
(d)    Records. Consultant shall maintain Consultant’s own books and records in
whatever format Consultant elects provided such books and records conform to the
requirements of federal and state laws.
(e)    Non-Exclusivity of Services. Consultant is free to pursue any and all
outside activities and/or employment as Consultant desires, and the Company
acknowledges that Consultant may be involved in other business activities,
contracting and/or employment, provided, that Consultant complies with Sections
6 through 11 below and Consultant’s Confidential Information and Invention
Assignment Agreement with the Company.
4.    Term. The term of the Services (the “Term”) shall commence on the date
hereof and shall continue until the first to occur of (i) a Change of Control
(as defined below), and (ii) March 31, 2020. However, if on or before March 31,
2020, the Company enters into an agreement for a transaction that, if
consummated, would constitute a Change of Control, but the Change of Control
does not occur on or before March 31, 2020 and such agreement has not expired or
terminated on or prior to March 31, 2020, the Term will automatically extend
beyond March 31, 2020 and continue until the first to occur of (i) the closing
of the Change of Control transaction, and (ii) the date on which the Change of
Control transaction agreement expires or terminates without the Change of
Control transaction having been closed (unless the Change of Control transaction
agreement


2

--------------------------------------------------------------------------------





expires or terminates without the Change of Control transaction having been
closed because a more attractive offer is received from a different party, in
which case the Term would continue until the closing of the Change of Control
transaction or the expiration or termination of the Change of Control
transaction agreement with the new party). In all cases, however, the Term will
end earlier upon the death of Consultant.
For purposes of this Agreement, “Change of Control” means the occurrence of any
of the following after the Effective Date:
(a)    Any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended, a “Person”), alone or together with
its affiliates and associates, including any group of persons which is deemed a
“person” under Section 13(d)(3) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), (other than the Company or any subsidiary
thereof), becomes the “beneficial owner” (as such term is defined in Rule 13d-3
of the Exchange Ac, referred to herein as “Beneficially Own” or “Beneficial
Owner” as the context may require) of fifty percent (50%) or more of (i) the
then outstanding shares of the Company’s common stock (“Outstanding Company
Common Stock”) or (ii) securities representing fifty percent (50%) or more of
the combined voting power of the Company’s then outstanding voting securities
(“Outstanding Company Voting Securities”) (in each case, other than an
acquisition in the context of a merger, consolidation, reorganization, asset
sale or other extraordinary transaction covered by, and which does not
constitute a Change of Control under, clause (b) below); or
(b)    Consummation of any merger, consolidation, reorganization or other
extraordinary transaction (or series of related transactions) involving the
Company, a sale or other disposition of all or substantially all of the assets
of the Company, or the acquisition of assets or stock of another entity by the
Company or any of its subsidiaries (each, a “Business Combination”), in each
case unless, following such Business Combination, (1) all or substantially all
of the individuals and entities that were the Beneficial Owners of the
Outstanding Company Common Stock and the Outstanding Company Voting Securities
immediately prior to such Business Combination Beneficially Own, directly or
indirectly, more than fifty percent (50%) of the then-outstanding shares of
common stock and the combined voting power of the then-outstanding voting
securities entitled to vote generally in the election of directors, as the case
may be, of the entity resulting from such Business Combination (including,
without limitation, an entity that, as a result of such transaction, owns the
Company or all or substantially all of the Company’s assets directly or through
one or more subsidiaries (a “Parent”)), (2) no Person (excluding any entity
resulting from such Business Combination or a Parent) Beneficially Owns,
directly or indirectly, fifty percent (50%) or more of, respectively, the
then-outstanding shares of common stock of the entity resulting from such
Business Combination or the combined voting power of the then-outstanding voting
securities of such entity.
5.    Treatment of Equity Awards.
(a)    Exhibit I hereto sets forth, for each equity award granted by the Company
to Consultant that is outstanding on the Effective Date (an “Equity Award”), the
number of stock units remaining subject to the award as of the Effective Date
(in the case of performance-based restricted stock units, at the applicable
“target” level).


3

--------------------------------------------------------------------------------





(b)    In accordance with the existing terms of such awards, the Equity Awards
will continue to vest during the Term. In accordance with the existing terms of
such awards, the termination of employment/service rules applicable to the
Equity Awards will apply when the Term ends. However, as to any Equity Awards
granted after 2016, if Consultant is a member of the Board at the time the Term
ends, and Consultant continues to serve on the Board following the end of the
Term, in accordance with the existing terms of such awards the termination of
employment/service rules applicable to those awards will apply when Executive’s
service as a member of the Board ends. For clarity, as to any such award that
was granted subject to performance-based vesting conditions, the applicable
performance-based vesting conditions shall continue to apply. The Compensation
Committee of the Board will determine the vesting level of any Equity Award with
performance-based vesting conditions not later than the March 31 of the calendar
year immediately following the calendar year in which the applicable performance
period ends.
(c)    If a Change of Control of the Company occurs during the Term,
Consultant’s Equity Awards, to the extent outstanding and unvested immediately
prior to the Change of Control, will fully vest upon (or, as may be necessary to
give effect to the acceleration, immediately prior to) the Change of Control
and, in such circumstances: (1) any performance-based vesting requirements
applicable to such portion of such Equity Awards as to any performance period
that has not ended prior to the date of such Change of Control shall be deemed
satisfied at the applicable target level of performance; and (2) the portion of
such Equity Awards that becomes vested in connection with such Change of Control
shall be settled in accordance with the terms of the applicable award upon or as
soon as practical after such Change of Control.
6.    Inventions.
(a)     Disclosure to the Company. Consultant agrees to promptly disclose to the
Company (or any persons designated by it) any discovery, development, design,
improvement, invention, formula, algorithm, process, technique, method,
software, program, know‑how or data, whether or not patentable or registrable
under copyright or similar statutes (collectively, “Properties”), made or
conceived or reduced to practice or learned by Consultant, either alone or
jointly with others that (a) was developed using any trade secret or
Confidential Information of the Company or any of its subsidiaries, (b) results
from any work performed by Consultant for, or on behalf of, the Company while
the Services are being performed, or (c) was developed during the Term and
relates at the time of conception or reduction to practice to the Company’s (or
any of the Company subsidiary’s) business or its actual or demonstrably
anticipated research or development. All such Properties described above are
collectively referred to in this Agreement as “Inventions.”
(b)     Proprietary Interests. Consultant agrees that all Inventions shall be
the sole property of the Company and its assigns, and the Company and its
assigns shall be the sole owner of all patents, copyrights and other rights in
connection with such Inventions. Consultant agrees not to use in Consultant’s
work for the Company any Properties owned by Consultant that have been made or
conceived or reduced to practice or learned by Consultant, either alone or
jointly with others, prior to Consultant’s engagement by the Company unless such
Properties are assigned to the Company.
(c)     Assignment of Proprietary Interests. All materials prepared or developed
by Consultant in connection with this Agreement, including documents, source
code, calculations, sketches, notes, reports, data, models and samples, shall be
the property of the Company, whether


4

--------------------------------------------------------------------------------





delivered to the Company or not, and shall, together with any materials
furnished to Consultant by the Company hereunder, be delivered to the Company
upon request and, in any event, upon expiration or termination of the Term.
Consultant hereby assigns to the Company and/or its assigns any right, title and
interest Consultant may have or acquire in the Inventions together with all
Moral Rights that Consultant may have in any Inventions, and agrees to assist
the Company and its assigns in every proper way (but at the expense of the
Company or its assigns) to obtain and enforce patents, copyrights and other
rights and protections relating to such Inventions and/or Moral Rights in any
and all countries and to further carry out the provisions of this Agreement. For
purposes of this Agreement, “Moral Rights” means any right or claim to
authorship of a work, any right to object to any distortion or other
modification of a work, and any similar right, existing under the law of any
country in the world or under any treaty. Consultant waives and agrees not to
assert against the Company, its successors or licensees, any and all Moral
Rights Consultant may have or acquire in any Invention or Confidential
Information.
(d)     Special Power of Attorney. If the Company or its assigns is unable,
after reasonable effort, to secure Consultant’s signature on any document or
documents needed to apply for or prosecute any patent, copyright, or other right
or protection relating to any Invention, whether because of Consultant’s
absence, physical or mental incapacity or for any other reason whatsoever,
Consultant hereby irrevocably designates and appoints the Company and its
assigns, and their duly authorized officers and agents, and each of them, as
Consultant’s agent and attorney-in-fact, to act for and in Consultant’s behalf
and stead to execute and file any such application or applications and to do all
other lawfully permitted acts to further the prosecution and issuance of
patents, copyrights or other rights or protections thereon with the same legal
force and effect as if executed by Consultant. Consultant acknowledges that the
foregoing special power of attorney is coupled with an interest of the Company
and its assigns in the subject of the special power.
7.     Work for Others. Consultant represents that Consultant will not bring to
the Company (or any of its subsidiaries), and will not use in the performance of
the Services, any materials or documents, discoveries, developments, designs,
improvements, inventions, processes, techniques, methods, software, know‑how or
other data of any current or former employer that may be patentable or
copyrightable or that are not generally available to the public, unless
Consultant has obtained the express written consent of Consultant’s current or
former employer for their possession and use. Moreover, Consultant represents
that Consultant’s performance as a consultant of the Company does not and will
not breach any agreement or relationship of trust and confidence Consultant may
have with any third party, whether oral, written or implied. Consultant agrees
that Consultant has not entered into, and that Consultant will not enter into,
any agreement in conflict with this Agreement.
8.    No Breach of Contract. Consultant hereby represents to the Company that:
(i) the execution and delivery of this Agreement by Consultant and by the
Company and the performance by Consultant of the Services hereunder do not and
shall not constitute a breach of, conflict with, or otherwise contravene or
cause a default under, the terms of any other agreement or policy to which
Consultant is a party or otherwise bound or any judgment, order or decree to
which Consultant is subject; (ii) that Consultant has no information (including,
without limitation, confidential information and trade secrets) relating to any
other individual, company or other entity which would prevent, or be violated
by, Consultant entering into this Agreement or performing the Services
hereunder; (iii) Consultant is not bound by any employment, consulting,
non-compete, confidentiality, trade secret or similar agreement (other than this
Agreement) with any other


5

--------------------------------------------------------------------------------





individual, company or other entity which would prevent, or be violated by,
Consultant entering into this Agreement or Consultant performing the Services
hereunder; and (iv) Consultant understands the Company will rely upon the
accuracy and truth of the representations and warranties of Consultant set forth
herein and Consultant consents to such reliance.
9.    Confidential Information. Consultant agrees that during the Term and at
all times thereafter, (a) Consultant shall not disclose any Confidential
Information (as defined below) to any other person or business entity, whether
or not employed by the Company, unless (i) such other person is an employee of
the Company and then only if such communication shall be required to perform the
duties required of Consultant pursuant to this Agreement or (ii) such other
person is not an employee of the Company, and then only if such communication
has previously been specifically authorized in writing by the Company; and (b)
Consultant shall refrain from publishing information containing Confidential
Information or from assisting in the publication of such information by others,
unless Consultant first obtains the Company’s written consent. Even if a
communication or publication has been specifically authorized by the Company, in
no event shall Consultant communicate any Confidential Information to persons
who are not Company employees if Consultant could reasonably foresee that such
communication of any Confidential Information to persons who are not Company
employees would adversely affect the Company’s business. For purposes of this
Agreement, the term “Confidential Information” includes but is not limited to
the Company’s (as well as each of its subsidiary’s) modes and methods of
conducting its business and marketing activities, its trade secrets, customer
lists, investor lists, partner lists, copyrighted and non-copyrighted or
non-protected computer, contracts, contract terms and negotiations, software
programs, techniques of operation, financial structure and information,
inventions, improvements, technical developments, trademarks, designs, formulae,
processes, computer programs, know-how, techniques, data, discoveries,
copyrightable works, business plans and other information, personnel information
(including the compensation, job performance, skills, expertise, and discipline
of employees and consultants of the Company and each of its subsidiaries), and
documents regarding the business or technology of the Company (or any of its
subsidiaries). Consultant acknowledges and agrees that Confidential Information
is and shall at all times remain the Company's property. Notwithstanding
anything to the contrary herein, nothing in this Agreement shall prevent
Consultant from (i) reporting Confidential Information in a confidential manner
either to a federal, state or local government official or to an attorney where
such disclosure is solely for the purpose of reporting or investigating a
suspected violation of law, or (iii) disclosing Confidential Information in an
anti-retaliation lawsuit or other legal proceeding, so long as that disclosure
or filing is made under seal and Consultant does not otherwise disclose such
Confidential Information, except pursuant to court order.
10.    No Competition During Consulting Term. Consultant acknowledges that
Consultant is familiar with, and during the Term Consultant will continue to
have access to, the Company’s trade secret, confidential and proprietary
information. Therefore, during the Term, Consultant shall not, provide services
to (whether as an employee, advisor, director, officer, or a consultant, with or
without pay) or own, manage, operate, join, control, participate in, or be
connected with (as a stockholder, member, partner, or otherwise), any person or
entity that competes directly with the business of the Company (the “Restricted
Business”); provided, however, that the “beneficial ownership” by Consultant,
either individually or as a member of a “group” as such terms are used in Rule
13d of the General Rules and Regulations under the Exchange Act, of not more
than two percent (2%) of the voting stock of any publicly held corporation that
engages in the Restricted Business shall not alone constitute a violation of
this paragraph. Consultant acknowledges


6

--------------------------------------------------------------------------------





and agrees that the covenants in this Section 10 are reasonable and necessary to
protect the Company’s trade secrets, confidential information and proprietary
information.
11.    Non-Solicitation of Personnel. Consultant recognizes that he possesses
and will possess Confidential Information about employees and other consultants
of the Company and its subsidiaries relating to their education, experience,
skills, abilities, compensation and benefits, and inter-personal relationships
with customers and business partners of the Company and its subsidiaries.
Consultant recognizes that the information he possesses and will possess about
these employees and other consultants is not and will not be generally known, is
of substantial value to the Company and in developing its business and in
securing and retaining customers and business partners, and has been and will be
acquired by Consultant because of Consultant’s business position with the
Company. Consultant agrees that, during the Term and for a period of twelve
months thereafter, Consultant will not, directly or indirectly, solicit,
recruit, induce, or encourage or attempt to solicit, recruit, induce, or
encourage any employee of the Company or any of its subsidiaries to terminate
his or her employment or any other relationship with the Company (or Company
subsidiary, as the case may be) or otherwise interfere with their relationship
with the Company or the Company’s subsidiaries.
12.    Remedies. Consultant acknowledges and agrees that any violation by
Consultant of any of the provisions in Sections 6, 7, 9, 10 or 11 of this
Agreement would cause the Company to suffer irreparable harm and that money
damages would not be an adequate remedy for any such breach. Therefore, in the
event a breach or threatened breach of any provision of Sections 6, 7, 9, 10 or
11 of this Agreement, the Company and its successors or assigns, in addition to
other rights and remedies existing in their favor, shall be entitled to specific
performance and/or injunctive or other equitable relief from a court of
competent jurisdiction in order to enforce, or prevent any violations of, the
provisions hereof.
13.    Miscellaneous.
13.1    Governing Law. This Agreement shall be deemed to have been executed and
delivered within the State of California, and the rights and obligations of the
parties hereunder shall be construed and enforced in accordance with, and
governed by, the laws of the State of California without regard to principles of
conflict of laws.
13.2    Amendments. This Agreement may not be modified or amended except in a
writing signed by an authorized officer of the Company and by Consultant.
13.3    No Waiver. No waiver of any breach of any term or provision of this
Agreement shall be construed to be, nor shall be, a waiver of any other breach
of this Agreement. No waiver shall be binding unless in writing and signed by
the party waiving the breach.
13.4    Severability. It is the desire and intent of the parties hereto that the
provisions of this Agreement be enforced to the fullest extent permissible under
the laws and public policies applied in each jurisdiction in which enforcement
is sought. Accordingly, if any particular provision of this Agreement shall be
adjudicated by a court of competent jurisdiction or an arbitrator, as the case
may be, to be invalid, prohibited or unenforceable under any present or future
law, such provision, as to such jurisdiction, shall be ineffective, without
invalidating the remaining provisions of this Agreement or affecting the
validity or enforceability of such provision in any other


7

--------------------------------------------------------------------------------





jurisdiction, and to this end the provisions of this Agreement are declared to
be severable; furthermore, in lieu of such invalid or unenforceable provision
there will be added automatically as a part of this Agreement, a legal, valid
and enforceable provision as similar in terms to such invalid or unenforceable
provision as may be possible. Notwithstanding the foregoing, if such provision
could be more narrowly drawn (as to geographic scope, period of duration or
otherwise) so as not to be invalid, prohibited or unenforceable in such
jurisdiction, it shall, as to such jurisdiction, be so narrowly drawn, without
invalidating the remaining provisions of this Agreement or affecting the
validity or enforceability of such provision in any other jurisdiction.
13.5.    Assignment and Successors.
(a)    This Agreement is personal to Consultant and shall not be assignable by
Consultant. This Agreement shall be binding upon Consultant’s heirs, executors,
administrators and other legal representatives.
(b)    The Company may assign its rights and obligations under this Agreement,
and this Agreement shall inure to the benefit of and be binding upon the Company
and its respective successors and assigns. As used herein, “successor” and
“assignee” shall include any person, firm, corporation or other business entity
which at any time, whether by purchase, merger or otherwise, directly or
indirectly acquires ownership of the Company or to which the Company assigns
this Agreement by operation of law or otherwise.
13.6.    Tax Matters. The Company and Consultant intend that all payments made
and benefits provided under this Agreement are either exempt from or comply with
the requirements of Section 409A of the Internal Revenue Code of 1986, as
amended, the regulations and other guidance thereunder and any state law of
similar effect (collectively “Section 409A”) so that none of the payments or
benefits will be subject to the adverse tax penalties imposed under Section
409A, and any ambiguities herein will be interpreted to be so exempt. The
payments and benefits referenced and provided for in this Agreement are subject
to all applicable withholding requirements. Except for the Company’s withholding
right, Consultant will be solely responsible for any and all taxes that may be
due with respect to the payments and benefits referenced and provided for in
this Agreement.
13.7.    Entire Agreement. This Agreement, together with the Transition
Agreement, second paragraph of Section 10 of the Employment Agreement (as
defined in the Transition Agreement), the Indemnity Agreement (as defined in the
Transition Agreement), and the Confidentiality Agreement (as defined in the
Transition Agreement) (together, the “Integrated Agreement”), embodies the
entire agreement of the parties hereto respecting the matters within its scope
and is an integrated agreement. The Integrated Agreement supersedes all prior or
contemporaneous agreements of the parties hereto and that directly or indirectly
bear upon the subject matter hereof. Any prior negotiations, correspondence,
agreements, proposals or understandings relating to the subject matter hereof or
of any portion of the Integrated Agreement shall be deemed to have been merged
into the Integrated Agreement, and to the extent inconsistent with the
Integrated Agreement, such negotiations, correspondence, agreements, proposals,
or understandings shall be deemed to be of no force or effect. The Integrated
Agreement is a fully integrated agreement. There are no representations,
warranties, or agreements, whether express or implied, or oral or written, with
respect to the subject matter hereof, except as expressly set forth in the
Integrated Agreement. Any written agreement


8

--------------------------------------------------------------------------------





evidencing an equity award previously granted by the Company to Consultant is
outside of the scope of the integration provisions of the preceding paragraph as
to the terms and conditions of the award evidenced by such agreement, as
modified pursuant to Section 5 above.
13.8.    Interpretation. Each party has cooperated in the drafting and
preparation of this Agreement. Hence, in any construction to be made of this
Agreement, the same shall not be construed against any party on the basis that
the party was the drafter.
13.9.    Review of Agreement. Each party recognizes that this is a legally
binding contract and acknowledges and agrees that it or he, as the case may be,
party has had the opportunity to consult with legal counsel of its or his own
choice. Each party has cooperated in the drafting, negotiation and preparation
of this Agreement. Hence, in any construction to be made of this Agreement, the
same shall not be construed against either party on the basis of that party
being the drafter of such language. Consultant specifically agrees and
acknowledges that he has read and understands this Agreement, is entering into
it freely and voluntarily, and has been advised to seek counsel prior to
entering into this Agreement and has had ample opportunity to do so.
13.10.    Notices. All notices required or permitted hereunder shall be in
writing and shall be deemed effectively given: (i) upon personal delivery to the
party to be notified, (ii) when sent by confirmed electronic transmission
(including e-mail) if sent during normal business hours of the recipient, if
not, then on the next business day; (iii) two days after being sent by
registered or certified mail, return receipt requested, postage prepaid; or (iv)
one day after deposit with a nationally recognized overnight courier, specifying
next day delivery, with written verification of receipt. All communications
shall be sent: (x) if to the Company, to the Company at the address of its
principal executive offices and to the attention of its Chief Executive Officer,
(y) if to Consultant, to Consultant at his last address as reflected in the
Company’s payroll records, or (z) in either case, at such other address as such
party may designate by ten days advance written notice to the other party
hereto.
13.11.    Supplementary Documents. All parties agree to cooperate fully and to
execute any and all supplementary documents and to take all additional actions
that may be necessary or appropriate to give full force to the basic terms and
intent of this Agreement and which are not inconsistent with its terms.
13.12.    Headings; Construction. The section and paragraph headings and titles
contained in this Agreement are inserted for convenience only, and they neither
form a part of this Agreement nor are they to be used in the construction or
interpretation of this Agreement. Where the context requires, the singular shall
include the plural, the plural shall include the singular, and any gender shall
include all other genders and the neutral. Where specific language is used to
clarify by example a general statement contained herein, such specific language
shall not be deemed to modify, limit or restrict in any manner the construction
of the general statement to which it relates.
13.13.    Counterparts. This Agreement may be executed in counterparts, and each
counterpart shall have the same force and effect as an original and shall
constitute an effective, binding agreement on the part of each of the
undersigned. Either party may execute this letter agreement by signing on the
designated signature block below, and by transmitting such


9

--------------------------------------------------------------------------------





signature page via facsimile or e-mail (via PDF format) to the other party. Any
signature made and transmitted by facsimile or e-mail (via PDF format) for the
purpose of executing this letter agreement shall be deemed an original signature
for purposes of this letter agreement, and shall be binding upon the party
transmitting its or his signature by facsimile or e-mail (via PDF format).
[The remainder of this page has intentionally been left blank.]




10

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, Consultant and the Company have executed this Agreement as
of the Effective Date first set forth above.
“CONSULTANT”


/s/ Guy Gecht                    
Guy Gecht


“COMPANY”


Electronics For Imaging, Inc.,
a Delaware corporation




By:    /s/ Alex Grab            


Its:    CORPORATE SECRETARY
CHIEF LEGAL OFFICER






11

--------------------------------------------------------------------------------






OMM_US:76482359.6
 
EXHIBIT I


Performance-Based Restricted Stock Units:


Grant Date
Target Number of Restricted Stock Units Granted*
August 25, 2016
40,900
August 25, 2016
27,266
December 8, 2017
48,606
December 8, 2017
48,606
August 29, 2018
41,116
August 29, 2018
41,116



* Vesting of each award is subject to, among continued service-based vesting
conditions, performance-based vesting conditions. 0% to 150% of the applicable
target number of restricted stock units subject to the award could become
eligible to vest as a result of the performance-based vesting conditions.


Restricted Stock Units:


Grant Date
Number of Restricted Stock Units Outstanding**
August 25, 2016
34,083
December 8, 2017
48,606
August 29, 2018
41,116



** Vesting of the award is subject to service-based vesting conditions. The
total number of restricted stock units outstanding and subject to the award as
of the Effective Date is shown (i.e., not including any restricted stock units
subject to the award that vested prior to the Effective Date).


* * *




